Citation Nr: 0214532	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from August 1992 to August 
1996 and from June 1997 to June 1999.

This case came to the Board of Veterans' Appeals (Board) from 
an October 1999 decision by the Cheyenne, Wyoming, Medical 
and Regional Office Center (RO).  In an April 2001 decision, 
the Board remanded the case for further development of the 
evidence.  Thereafter, the case was transferred from the 
Cheyenne to the Denver, Colorado, RO for further processing.


FINDINGS OF FACT

1.  In service, the veteran was diagnosed with high frequency 
sensorineural hearing impairment in the right ear.

2.  In the veteran's right ear, the auditory threshold at 
4000 Hertz (Hz) is 35 decibels (dB), but the auditory 
threshold at 500, 1000, 2000, and 3000 Hz is 15 decibels or 
lower, and speech recognition, using the Maryland CNC test, 
is 100 percent.


CONCLUSION OF LAW

The veteran did not incur a right ear hearing disability for 
VA purposes during military service.  38 U.S.C.A. § 1110, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.385 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of this appeal.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  
In addition, VA has issued implementing regulations.  See 66 
Fed. Reg. 45620, 45630-2 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  VCAA, and 
the implementing regulations, are liberalizing and, 
therefore, are applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).

VCAA describes duties on the part of VA to advise the 
claimant of the evidence needed to substantiate a claim, and 
to inform the claimant of the evidence VA will attempt to 
obtain and that which the claimant must provide.  38 U.S.C.A. 
§ 5103(a).  In addition, VA must make reasonable efforts to 
help the claimant obtain relevant evidence, and must notify 
the claimant of any failure of such efforts, but need not 
provide such assistance if there is no reasonable possibility 
that it would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A.

In this case, the October 1999 RO decision, a copy of which 
was provided to the veteran, set out the VA criteria for 
hearing disability, and noted that audiometric testing showed 
that the veteran did not meet the criteria.  A November 1999 
Statement of the Case reiterated the evidence and the 
applicable law.  In its April 2001 decision, the Board 
explained VCAA and the Cheyenne RO, in a May 2001 letter, did 
so as well.  In its letter, the RO asked the veteran to 
identify the custodians of evidence he thought might be 
helpful to his claim, and offered to obtain such evidence for 
him.  In a December 2001 letter, the veteran argued that 
service connection was warranted, but he did not allude to 
additional evidence not currently of record.  A May 2002 RO 
decision and Supplemental Statement of the Case noted that 
the law, when applied to evidence recently obtained, did not 
allow for service connection for right ear hearing loss.  
Finally, in a September 2002 letter, the RO advised the 
veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board.  However, he has not done so.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, 
the Board finds that VA has complied with the notice and 
duty-to-assist provisions of VCAA.

Turning now to the evidence in this case, he veteran's 
service medical records include his February 1993 reference 
audiogram which showed an auditory threshold of 0 dB at 4000 
Hz in the right ear.  During that first period of service, he 
applied to enter a Reserve Officer Training Corps (ROTC) 
program and, at a January 1996 examination conducted for the 
ROTC program, he reported a threshold shift, or hearing loss, 
diagnosed by a civilian health care provider.  Audiometric 
testing at that examination showed an auditory threshold of 
20 dB at 4000 Hz in the right ear.  

In December 1997, during his second period of service, 
audiometric testing showed an auditory threshold of 30 dB at 
4000 Hz in the right ear, and threshold shift was confirmed.  
In October 1998 audiometric testing, the auditory threshold 
was 35 dB at 4000 Hz in the right ear, but speech recognition 
was reported as 100 percent.

At a July 1999 VA audiometric test the right ear auditory 
threshold at 4000 Hz was 30 dB.  All other right ear readings 
were below 26 decibels.  Speech recognition, using the 
Maryland CNC test, was 96 percent.

January 2002 VA audiometric testing showed right ear auditory 
thresholds, in dB, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
5
15
35

Speech recognition, using the Maryland CNC test, was 100 
percent.  

In a March 2002 letter to the RO, the examiner reported her 
assessment of normal hearing in the veteran's right ear from 
250-3000 Hz, and from 6000-8000 Hz.  Speech discrimination 
was good.  There was a mild sensorineural hearing loss at 
4000 Hz.  She said attributed the right ear hearing loss at 
4000 Hz to the veteran's military service.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, for VA 
purposes, hearing disability is specifically defined as 
follows:

Disability due to impaired hearing.  For 
the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.  In this case, the veteran does not have 
an auditory threshold of 40 dB or greater at any frequency, 
he does not have auditory thresholds of 26 dB or greater at 
three frequencies, and he does not have a speech recognition 
score less than 94 percent.  Accordingly, he does not meet 
the VA criteria for hearing disability.  Hence, service 
connection for right ear hearing loss cannot be granted.

The Board notes that, at the January 2002 VA audiometric 
testing, the examiner was unable to conduct a Performance 
Index Phonetic Balance (PIPB) test because the veteran could 
not tolerate sound at the levels necessary for the test.  In 
an October 2002 written brief, the veteran's representative 
contended that the PIPB would be important to determining the 
level of disability.  The PIPB may be useful in determining 
differential diagnoses, but hearing disability, for VA 
purposes, is determined by auditory levels and speech 
discrimination scores, and the evidence relevant to that 
determination is of record.

ORDER

Service connection for right ear hearing loss is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

